PRICE   DANIEL
ATTORNEY GENERAL




     Ha; Itlton Qllllland          opinion Ho. v-855;
     County Attorney
     Howard county                 Re: The mandatory or permisslvs
     Big Spring, Texas                 nature of Article VIII, S.B;
                                       116, 51st Legislature,    rela-
                                       tive to the aollsolidation of
                                       dormant school dlstrlcts    with
                                       adjoining districts   by oounty
     Dear Sir:                         boards of school trustees;
                     Your inquiry reads In substance;
                 The first sentence of Article VIII of S;
            B. 116, 51st Legislature, Acts 1949, provides:
                   "Within (30) thlrtg days from the effeot-
                   lve date of this Act, the County Board
                   of Trustees of the several counties of
                   the State are hereby authorleed and re-
                   quired to consolidate by order of said
                   Board each dormant sqhool district    with-
                   in the county (as herein defined) with
                   an adjolnlnq district  or dlatrlots~"
            Question:  Are these quoted provisions        manda-
               tory or permissive in nature?
                Other provl6lons of said Artlole VT11 are per-
     tinent to your Inquiry and necessarily rust be omsldered
     in amlving at a roper construotlon of the Aoti Follcw-
     ins the first sen? eme above quoted, Artlole VIII pro-
     vides In partr
                * .   .
                                                                  -?




x031; Eelton 011U.aad,   page 2 (V-855)


           “If a oount   linedistrict   Is or becomes
     dormant as her &a defined,     the pro?ielons of
     tbi6 A& Shall apply and be followed by the
     several aountier affeoted to the extent of the
     territory In each respective co3xmtyb”
           It should be noted that Senate Blllr 115, 116,
6nd 117 are designed oolleatlvely    to provide a ompreben-
6iv6 and more effialent  method of State admlmirtratian
of Its public free sohools, to uarantee to eaoh ohlld
of Sohool    e In Texas the aval f ability of a ~-tar
Foundation 3 chool Program set up In S;B. 116, and to ii-
aanoe this program from 6ources set out In Artlole VI
of S;BZ 116 and State monies provided In SiBi 117.
           Article VI of S.B. 116 provides that eaoh lo-
oal sohool district    of this State 16 oharcged with a con-
tribution to the support and finuoing       of it6 looal
sohool prolp’am in acaordsnce with these comprehensive
laws; It also provides the procedure for. the det6rmUa-
tion of suoh amounts; Ir,the enactment of this Founda-
tian Sohoox Program, the Legislature was aware of the
exlstenoe af so-called     “dormant” school distrlota,   which
ex&a;     le al and ori Inal entities,     having a local
         oar! but whlo!i do not opepate a school.       Artlolo
VIII of S,Bi’ll6    so indicates;
           Had the Legislature In Article VIII merely au-
thorized ocmolidation    aotion by county board order and
not in addition thereto “required” such action, then pos-
sibly the entire authority 60 granted would be disore-
tionary or permissive in nature rather than mandatm,
However, with respect to dormant dlstrlots   the Leglsla-
ture has not only “authorlsed” but has “required” the
oounty board o? trustees of the several counties to oon-
solldate *by order of the board” eaoh suoh defined dor-
mant dletrlot wlthin its county with an adjobtng    dis-
trlot or dlstrlats;
          Webeter define6 “require” to mean (1) to de-
mand; (2) to render neaessary a6 a duty; (3) to request;
(4) to make necessary, to oomand,   In
37 so‘ 380, 388 (Ala;Sup. 1904) It was
word %equlred   a6 usod in 8~ Art provldin
city authoM.tleS in eitie6 of 5,000 lnhabl
are “hereby lnth4rlzed, empowemd, aad *requtiedl” to
adopt 8ueh ordlmnoc6 a6 would be Ree66S6aPy to prevent
Ho& ntarr Qilllland,    page 3 W-855)


rtook fra 1-4       at large I6 lqtivalent to 'oemaaded'
and is mndatorj   On the city auth0titi*s   OS th6 oiti66
a ndt0WB6 to wh la Ithlpplie6;     ghssr aat$oriti$r    glv
padrtarf  af-fQBt to U6@ Of WOl'd6 X'OqUbO ud        l'Oqllb3'
PC0 CltOd in 37 ~OX'dS& PhZ'WWS(POm; M;) 90402.             ti
it6 Opini0R HO. v-293, thiS OffiW adVl66$ thst~th6 U66
of the words 'are autharised aad dlreoted     in KB; 501,
Aots 1947,when oon6lderod with the purpos? of the who10
bat, made the provisIon    thereof mandatory.
           The primary purpose of this hrtlole i6 to ro-
quire oonsolldatlon  OS any dormant dlstrlot  a6 therain
derinefx; It Intended to provide a more effioient   band-
llng of finances of looal sohool dlstriota   under the new
finanolal plan of the ainU6umFoundatitm School,Program,
to e1irlnat.e dormant school distrlots,  and to obviate
olrmltou6 dlspo6ltlons   of school ftmde.
           Statutes whloh regulate and presorlbe the tiw,
ln which public officers  shall perform spsoiflsd duties
are generall;l regarded as directory;     The rule 16 well
6tat.d in 2 Sutherlandt6 StatUtollJ   ~OlIEtPUOthlk (26 u.)
1117, Seotioa 612.
            "PrOViSiOnS     regulating the duties Of pub-
     lie officers     atid SgeolfJing the tiI60 for their
     ;%;;f?noe       are In that regard generally dl-
                  Though a statute dlreots a thing to
     be done*at a partioular time, it does not neo-
     esmrlly follow that it ma7 not bo dons after-
     wards. In other words, a6 the Oa606 rmiver-
     sally hold a statute speoifying a tl.me within
     whioh a p&o         oftioer!lB   to perform an oifi-
     olal act resgardlng the rights and duties of
     others is directory,        rmless the nature of the
     act to be performed, or the phraseology of the
     statute, is such that the designation of time.
     must be oomidered a6 a 1iecLtatlOn of the pow-
     er of the officer,"
          A sin this   ssme author observes,    In section
611, p; 111&:
           'Those dlrectlans which are not of the
     essence of the thing to be done, but whlohare
     given with a view merely to the proper, order-
     ly and prompt omduct of the business, and by
     the failure to obey the right6 of those inter-
     ested will not be prejudioed, are not 0-y
Ho& Elton QlllllaImd,   page 4 (v-8)55)


     to be 3x1arded a6 nmndatorj; aad If ths rot 58
     perr0m  elt, but not in the tiu 029in the pm-
     oi8. Isdo indloatedl It will stU1 br 6Uffi-
     Oielntl If that ,Ihioi 16 done aOO@Bppho8 the
     uuMt8ntial purps66 dr th8 rtatabi




           ~&?&Ithe        slon in Artlole VIXI pr6sorlbi
tiu   “wlthitl tMrty        days frt68 the 6Sr60tiv6 date "fi
                                                          0
thlr Aot" should be ragafled a8 dlreotory and not as a
Uritatl0a    on th* aonrolidatlon ,*ewer sated the county
sohool bear@ tJmro~;,, l’k@r ebnrt,m& Fo& mmb&or the
rot to aOQbs$u#h it8 fuia purf+Blr and lxpre66es what we
thi8k the L&glslaturs lnttiaded;
xon. Elton (lilllland,   page 5 (V-855)


           m@'qidedfvrther,that any School dis-
     trlat wMOh is not a dormant school dl6triot
     a6 defined in Artiois tif1 of this Aat m&y,
     6ubjOOt to t&8 approt~l of thqboa&'dr of truB-
     t888 of th8 di6t?iOtE OQHOO84 the OOlUitJ
     Sohboxhpcl*tmaent,        pzld %!B ,.4tatscom8i8-
     sloaer Or Wauatlqn, aonttiast for 8 per$Oa 0r
     Qaa$qr ‘0 t        f&l? It8 eatW9 robolrat~q Qo-
     rolwlgt,  bat IF'wait8 grad doA@,@d,   ta a QQM$-
     guoU5 diQt?SOt; The aoholastio 08nsus tiol$s
     of both di8tricts    shall be oombiaed, thr p8r
                             shall be pald direat to
                               and the ,Wablned ovc-
                             sb@ll be wed $n Qetqrc-
                             prOfO88iQ$Ua Udt8, fQP
                            dlstriot  shall. be elig%i-

           Underthis prOVi6iOIBIt seem      olur t&t a
soboo& district may beoosu dormnt for     a period0r one
  a~, but if for two 6uoO8s8ive yem8,     it beoom86 sub-
f8ot to th8 provislone or ArtiOl8 VIII,     S.B. 116;




           We 8~~0 oOm1    Ored also Seotion 5 Of ArtlO&
Vri S.b 115, JOte'l94$,,to    deter&q  whether t&at loo-
t$& o&iOte     with Ma8olidatlon pravlsions 0r ArtLol8
V&I of &;B.,,&Uj kqr8in quoted awl oonstrurd.  &ootikm 5
of Article vXf provldeb:
            %o provlrion in this Aot shaJ1 b8 in-
      terpxetti to    ve $0 the State Bparb oi Mu-
                    &’
      oation, t&ie S at8 Dspartprent of Bduoatim,
      the @ate Comnlmloner 0r Eduoatim,
      ~~~~"~~~r~~~~~~~t~~~g~                tm-
Hon. Elton c+llliland,   page 6 (v-855)


     bs o&m@ or oonsolldated,    any Independent or
     WHWI SahofiJ M&riot     in this State* It ie
                          of this Act that the M&i-
                        new exlet in re
                              OlOSiPg 0
     qilbF$e%8 i&fthis StRte .~4haii COdiMM
     rlbm* u   r~root;”   (Ondersooring aIm#j~)
            S;#b 115 Is oonoerned wlth the public school
ofriclals   and offices on the State level, thtilr creation,
authoi-ity, and duties;   Further, the words “or anyone
whQjj@oev8rpas employed ln Section 5 of Artlole VII under
thC&oatrlne of eSusdem nencl~ls apply only to State r&e
mtnitration    off-by               that Act and not to
a66tbeFs of the OountJ board of sohool trUStOOB+
           Therefore, the above provlslons of Se&ion 5
af Article VIJ gf SIB. 115 are not applieablr to, n(*,
do the5 oonflio;t with, the authorit    ranted oounty
bertwls of sohool ttiustees in Article #I XI d s;B, 116;

                           SuMMARY
          The f$.rst sentence in the first paragraph
     of Article VIII of S;B; 116, 51st Lege, 1949,
     regarding the ooasolldatlon  by order of oou#q
     sahool boar&8 of doJ?mmt echo01 dintriot   #8